Citation Nr: 0734306	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  04-00 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for the residuals of a 
sprained right ankle, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to 
February 1988, with additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that continued the veteran's evaluation for 
her service connected residuals of a sprained right ankle at 
a 30 percent evaluation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that recently the veteran submitted medical 
evidence indicating that she was continuing to undergo 
treatment for her service connected right ankle disability; 
and that she was "thinking about" having ankle surgery.  
The Board notes it is unclear from the record whether the 
veteran has in fact had recent surgery on her right ankle.  

In any event, evidence of record indicates that the veteran 
is clearly currently undergoing treatment for her right 
ankle, and the veteran and her representative have indicated 
that they feel the veteran's disability has increased in 
severity since her last VA examination in September 2002.  

Furthermore, correspondence recently received at the Board 
from the veteran's representative contained two physician's 
questionnaires, particularly one dated June 2007, in which a 
private physician apparently indicated that in his opinion 
the veteran has loss of use of the right foot as a result of 
her right ankle condition.

As the veteran and her representative have requested a new VA 
examination, as there is evidence in the record which 
indicates that the veteran's disability may have changed in 
severity since her last VA examination, and since the veteran 
has not received a VA examination in over five years, the 
Board is of the opinion that the veteran should be provided 
with the VA examination she has requested in order to assess 
the current level of severity of her service connected right 
ankle disability.

Accordingly, this claim is REMANDED for the following 
development:

1.  Contact the veteran and request that 
she provide the names and addresses of 
any health care providers who have 
recently treated her for her right ankle 
disability; to include any information 
and records regarding whether she has had 
recent surgery for her right ankle 
disability.  After obtaining any 
necessary releases, please associate all 
available relevant records with the 
veteran's claims folder.

2.  After the above development has been 
completed, the veteran should be provided 
with a VA examination to determine the 
nature and severity of her right ankle 
disability.  All indicated tests and 
studies should be undertaken.  The claims 
file should be reviewed by the examiner, 
particularly any recent treatment 
records, and any records pertaining to 
any recent surgeries.

If possible, though not required, the 
examiner is specifically requested to 
provide the range of motion of the 
veteran's ankle, and whether there is any 
indication of anklyosis, or whether the 
veteran's right ankle disability 
essentially results in loss of use of her 
right foot.  A complete rationale for any 
opinion expressed should be provided.

3.  Thereafter, the RO should re-
adjudicate the claim on appeal.  All 
applicable laws and regulations should be 
considered.  If any benefit sought on 
appeal remains denied, the veteran and 
her representative should be provided 
with a supplemental statement of the case 
and given the opportunity to respond 
thereto.  The case should then be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified by the RO; however, the 
veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2007).  Thereafter, the case should be returned to 
the Board, if in order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



